In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00124-CV
         ______________________________


           MICHELLE MIMMS, Appellant

                          V.

  OLD CANAL FINANCIAL, INC., ET AL., Appellees



    On Appeal from the 124th Judicial District Court
                 Gregg County, Texas
            Trial Court No. 2006-1609-B




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Michelle Mimms has filed an appeal from an order of the trial court signed September 11,

2007. The clerk's record was due to be filed on or before January 9, 2008. Appellant is not indigent,

and is responsible for paying or making adequate arrangements to pay the clerk's fees for preparing

the record. See TEX . R. APP . P. 37.3(b). On February 21, 2008, we contacted Mimms by letter,

reminding her that the record was past due, and warning that, if we did not receive an adequate

response within ten days, we would dismiss the appeal for want of prosecution pursuant to Rule

42.3(b) and (c) of the Texas Rules of Appellate Procedure. See TEX . R. APP . P. 42.3(b), (c).

       As of the date of this opinion, we have received no response.

       We dismiss the appeal for want of prosecution.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        March 20, 2008
Date Decided:          March 21, 2008




                                                 2